IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               January 14, 2014 Session

                STATE OF TENNESSEE v. AARON D. OSTINE

                 Appeal from the Circuit Court for Cheatham County
                      No. 16307, 16705 Robert Burch, Judge




                 No. M2013-00467-CCA-R3-CD - Filed May 28, 2014




A Cheatham County jury convicted the Defendant, Aaron D. Ostine, of first degree
premeditated murder, first degree felony murder, and aggravated robbery. The trial court
merged the two murder convictions and imposed a life sentence. The court then
sentenced the Defendant to 00twelve years for the aggravated robbery conviction. On
appeal, the Defendant contends that: (1) the evidence is insufficient to support his
convictions; (2) the trial court erred when it denied a motion to suppress his statements to
police; and (3) the State engaged in prosecutorial misconduct during closing argument.
After a thorough review of the record and the applicable law, we affirm the trial court’s
judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J OSEPH M.
T IPTON, P.J., and JERRY L. S MITH, J., joined.

Michael J. Flanagan, Nashville, Tennessee, for the appellant, Aaron D. Ostine.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie Price, Senior Counsel; Dan
M. Alsobrooks, District Attorney General; and Robert S. Wilson, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

     This case arises from the robbery and murder of Robert L. Guye, Jr., in his home,

                                            1
on or about October 12, 2010. For the Defendant’s role in these crimes, a Cheatham
County grand jury indicted him for first degree premeditated murder, first degree felony
murder, and aggravated robbery. A co-defendant, Montario D. Ostine, was also indicted
for these crimes.

                                 A. Suppression Hearing

        The Defendant filed a motion to suppress his statements made to police on the basis
that the statements were involuntary. At the suppression hearing, the parties presented the
following evidence: Jason Matlock, an Ashland City police detective, testified that he
videotaped the March 17, 2011, interview with the Defendant that was played for the trial
court. Detective Matlock explained that a U.S. Marshal had notified him that the
Defendant was in custody and that the Marshal arranged to meet with Detective Matlock
to transfer the custody of the Defendant to Detective Matlock.

        Detective Matlock testified that, after the transfer of custody, he took the Defendant
to the Ashland City Police Department for the interview. At the time, the detective had not
discussed with the prosecutor whether to mention to the Defendant the possibility of the
death penalty as a punishment for these crimes. He said that, prior to his interview with
the Defendant, the only mention of the death penalty that he recalled was a prosecutor
stating that the offenses “could carry the death penalty.”

       Detective Matlock testified that he told the Defendant that, if he were honest and
remorseful, it would be “made known” to the prosecutor. Detective Matlock agreed that,
during the interview, he allowed the Defendant to call his aunt. The telephone call was
transmitted through a speaker phone, and Detective Matlock was present in the room.
During the telephone conversation, the Defendant told his aunt that he was going to be
away for awhile. When his aunt asked about the length of time, the Defendant told her
fifty-one years, but his time might be shorter if he cooperated. Detective Matlock agreed
that he did not correct the Defendant when he made this statement. Detective Matlock
explained that he did not do so because the Defendant corrected himself by then saying,
“there’s no promises.”

       The Defendant testified that “[r]ight before” the U.S Marshals “picked [him] up,”
he had “smoked a blunt of some drug.” The Defendant stated that he was “high” during
the recorded interview with police. The Defendant said that he denied involvement in the
crimes until the detective mentioned the death penalty. The Defendant said that the
possibility of the death penalty caused him concern. He said that he believed that if he
cooperated his sentence would be reduced and that the reduction was the only reason he
provided a statement to the police.

                                              2
        On cross-examination, the Defendant agreed that the police allowed him to call his
aunt1 and were cooperative in helping him place the call. The Defendant agreed that it was
not until after he spoke with his aunt that he confessed, but he denied that his aunt had any
“influence” in his decision to make a statement to police. The Defendant stated that he
believed that, after he confessed, he would “go[ ] home” within six months. He explained
his belief that he would go home after a short period of time as follows:

                Because I wasn’t there. I believe in the justice system and in the
         justice system it states that you have a reasonable doubt or - - you got to
         basically prove that I done something and I know for certain you would not
         be able to prove that to anything.

The Defendant said that he lied to police and “made up” his involvement in these crimes in
an attempt to protect his brother.

       The trial court and the parties discussed the poor sound of the recording on the
court room equipment, so the trial court listened to the video recording of the March 17,
2011, interview on the court’s computer after the hearing. The following day the parties
again met, and the trial court stated that it had listened to the entire interview. The trial
court stated:

         I don’t think in over 30 years of being in this business I’ve ever seen a more
         voluntary intelligent knowing waiver and statement made by a defendant in
         any criminal case, much less a murder case. There was nothing done by the
         officers to either threaten, intimidate, coerce, anything that would even
         nearly approach overbearing the will of the defendant in this case.

The trial court denied the Defendant’s motion to suppress, and the case proceeded to trial.

                                                 B. Trial

       The parties presented the following evidence at the Defendant’s trial: Cynthia
Moore testified that she and the victim had been neighbors for twenty years. She said that
the victim would sometimes join her when she and a friend would walk around the
neighborhood.




 1
  The Defendant testified that the woman he called was “actually [his] cousin.” He explained that she
 was “kind of [his] auntie too,” because she had been “like a mother” to him since he was thirteen years old.
 For purposes of consistency, we refer to the woman the Defendant called as his aunt.
                                                     3
       Ms. Moore recalled the evening of October 12, 2010, saying that she and her friend
were on their third lap walking around the block when she noticed that the victim had
arrived home at approximately 9:30 p.m. She and her friend walked up to the victim’s
house where they normally talked with the victim in the evenings, but, on this night, Ms.
Moore said the victim “really wasn’t talking to us.” Ms. Moore said she remained at the
victim’s home for only about fifteen minutes. She explained the short visit saying that she
left “because he was totally acting like he was doing something else, which was out of
character.”

       Ms. Moore testified that the victim’s porch light was illuminated and that he
normally kept his doors and windows open. She described the weather that evening as
“pleasant.” After she finished walking and had returned to her home, Ms. Moore
remained concerned about the victim because of his “very weird” behavior that night. She
sent him a text message to ask if he was alright, and he responded that he was “okay.” Ms.
Moore said that this was her last contact with the victim.

        On cross-examination, Ms. Moore testified that, when she stopped by the victim’s
house that night and while standing on the porch, she observed two “McFlurries” inside
the house on the counter. One was located at “one end of the bar” and the other one was
directly in front of where the victim was seated. She said the victim was “shoveling” the
ice cream into his mouth. She thought this odd and commented to him, “[W]hat’s the
point in you walking with us every night, if you’re going to sit there and eat all that ice
cream.” To which the victim responded, “I would sure hate to know that if I died tonight,
that I wouldn’t get to eat my favorite food.” Ms. Moore stated that she thought the manner
in which the victim was eating the ice cream, and his response to her, were “odd.” Ms.
Moore stated that she and her friend did not go inside the victim’s house that night but
remained on the porch.

       Robert Guye, III, the victim’s son, testified that the victim had owned a .38 revolver
with a wood handle and that the victim “always kept ammunition” for the gun in the
house. He said that the gun was a “six-shooter” and that he and the victim used to fire it
together. He confirmed that, after the incident on October 12, this gun and a video camera
were missing from the victim’s home. Mr. Guye identified a gun that looked like the
victim’s missing gun.

       Daniel Anderson, an Ashland City police officer, testified that, on the morning of
October 13, 2010, he was dispatched to the victim’s residence on Jefferson Street. When
he arrived, the victim’s sister-in-law, Dorian Bruce, was standing across the street. Ms.
Bruce told Officer Anderson that she had been asked to “check on” the victim. She said
she walked up to the front door, “saw part of the victim,” stepped off of the porch, and
called 911. After speaking with Ms. Bruce, Officer Anderson proceeded to the front door
                                             4
of the residence and announced a police presence before entering the house. Officer
Anderson said that the front door of the house was open and the storm door was closed.

       Officer Anderson testified that the area in which he found the victim was “in
disarray.” He said that the refrigerator had been moved and that blood throughout the
house. Officer Anderson described the scene as “pretty gory.” Upon seeing the victim
and the amount of blood, Officer Anderson left the house and waited for back-up officers.
The officers then cleared the house and property, secured the scene, and waited for further
assistance.

       Officer Anderson testified that, after securing the scene, he entered the house from
the side door in the carport area. He said that this door was “propped opened.” He
estimated that the door was opened “a couple of feet.”

       Johnny Hunter, an Ashland City Police Department officer, testified that he
reported to the crime scene on October 13, 2010. At the scene, he took pictures of the
inside and the outside of the victim’s house and a vehicle. In addition to photographing
the scene, Officer Hunter said that he helped collect evidence, process the scene for latent
fingerprints, and collect blood samples.

        Officer Hunter identified photographs taken at the scene that included a photograph
of a bloody shoe impression that was found on the front porch of the victim’s home.
Officer Hunter testified that bloody shoe prints were also found in the dining room and the
living room of the house. Police officers cut the flooring in four locations where the shoe
prints were found inside the house and collected the flooring as evidence. Officer Hunter
said that two of the shoe prints were “no good at all,” but the other two samples were sent
to a lab for impressions.

       Officer Hunter testified that a nine millimeter shell casing was found in close
proximity to where the victim was lying on the floor. Officer Hunter identified a
photograph of a bullet that was found in the left side of the kitchen sink. The shell casing
and bullet were both collected and sent to a lab at the Tennessee Bureau of Investigation
(“TBI”) for analysis. In front of the sink, a “rear sight” of a weapon was found lying on
the carpet. Officer Hunter said that a rear sight would have been removed from the
weapon by “force.”

       Officer Hunter testified about the state of the two bedrooms in the home. He said
that the “south bedroom” in the home had “dresser drawers and debris that’s been pulled
out of them, and turned over, and spilled.” He identified a box of .38 special ammunition
found in a night stand in the south bedroom. The north bedroom had a “computer area,”
and the computer had been overturned on to the floor. This room also appeared to have
                                             5
been ransacked.

       Officer Hunter testified that a cellular telephone, later determined to be the
victim’s, was found nearby on the corner of Jefferson Street.

       Wanita Hubbard testified that she worked at Copperstone Village Apartments in
Nashville, Tennessee as the groundskeeper. She said that between 6:30 a.m. and 7:00 a.m.
on October 13, 2010, she was cleaning the parking lot of the apartment complex. She
opened the full dumpster to throw away trash she had collected, and a driver’s license for
“Robert Guy, Junior” fell out. Ms. Hubbard said that she gave the driver’s license to her
supervisor, Ollie Lunden. Ms. Hubbard said that she also advised her supervisor that she
had seen other items in the dumpster that appeared to have “c[o]me out of a billfold.”

       Ollie Lunden, a manager for Copperstone Village Apartments, testified that on
October 13, 2010, Ms. Hubbard worked for the apartment complex as a groundskeeper.
One of Ms. Hubbard’s duties was to clean the parking lot. On that particular morning, Ms.
Hubbard brought Ms. Lunden a driver’s license, a True Value Hardware card, and “some
other cards” she had found while cleaning the parking lot.

       Ms. Lunden testified that she “googled” the address on the driver’s license and
called the telephone number associated with the address. A man answered the telephone,
and Ms. Lunden introduced herself and explained that she had the driver’s license and
other cards. She offered to either meet in Ashland City to return the cards or mail the
cards. The man on the telephone said, “Okay,” and hung up. Later, Ms. Lunden received
a telephone call from a female asking what items were found. After these telephone calls,
a TBI agent came to the property, collected the items Ms. Hubbard had found, and “t[ook]
control of the dumpster.”

       Ms. Lunden testified that the waste disposal service collected garbage from the
receptacles at the apartment complex on Wednesdays between 10:00 a.m. and 11:00 a.m.

       Patrick Looney, a TBI special agent, testified that he reported to Copperstone
Village Apartments between 9:00 a.m. and 10:00 a.m. on the morning of October 13,
2010. Agent Looney identified a photograph of two dumpsters that he crawled inside of
and searched for evidence. He said that the dumpsters he searched were located between
apartment buildings “A” and “B.” He explained that when he first arrived at the complex
he spoke with the apartment complex manager. The manager told him that an employee,
Ms. Hubbard, had found a driver’s license inside the dumpster.

       After speaking with the manager, Agent Looney requested another agent be sent to
the location for assistance and blocked off the dumpsters from use. Once assistance
                                            6
arrived, Agent Looney put on protective gear and crawled into the dumpster to search for
evidence. Agent Looney identified the following items that he had retrieved from the
dumpster and from the manager: a Trojan condom, an Eddy Murphy tape, a brown wallet,
an Advance Financial card, a Region’s Visa card, the driver’s license of Robert Guy, a
Cheatham County Voter Registration card, a True Care HMO card naming Laura Guy, a
United Healthcare card, a police officer’s business card, and a Tractor Supply business
card. Agent Looney also identified “some kind of address card with phone numbers” that
contained the following names: Norma Guye, Sharon Sullivan, Robert Guye, Senior, and
Shirley Guye. Agent Looney identified a blue bandanna that he recovered from the
dumpster. Agent Looney said that he also collected six pairs of shoes, in varying stages of
wear, from the dumpsters. Agent Looney identified a pair of Nike Air Jordans that he had
recovered from the dumpster. These shoes were later sent to a TBI lab for examination.
Agent Looney said that he also found in the dumpster a pair of cotton knit gloves that had
plastic gloves inside them, which were also sent for examination at the TBI lab.

        Nickey Leeper testified that on the night of October 12, 2010, he played in a
softball tournament in Ashland City. He parked in a post office parking lot at around 5:45
p.m. and returned to his truck at around 11:00 p.m. When he got back into his truck, he
noticed that his GPS was missing. He said that he called police that night but never went
to the police station to fill out a report, explaining that “[i]t was [his] fault” because he left
the truck doors unlocked. Approximately six months later, the police showed him a GPS,
and Mr. Leeper confirmed that it was his GPS. Mr. Leeper testified that he paid
approximately $375 for the GPS but agreed that the “fair market value” of the GPS at the
time of trial was approximately “two hundred or something.”

       Joe Craig, a TBI special agent, testified about the progression of the investigation in
this case. He stated that, based on the location of the apartment complex where the
contents of the victim’s wallet were found, he focused his investigation on the East
Nashville or North Nashville area. Agent Craig learned that the Ashland City Police
Department had collected some videotapes from the victim’s residence. One of the video
tapes showed an unknown black female who appeared to be five feet, four inches tall and
in her early twenties. An image was generated from the video footage and shown to the
management of Copperstone Village Apartments, and the female was identified as a
resident of the apartment complex, Joycean Harrison. Joycean Harrison lived in building
B with her sister, Tavaigner Harrison. Agent Craig spoke with Joycean Harrison who
provided nothing “significant” in the way of the investigation.

       Agent Craig later developed Timothy Short as a possible suspect. Mr. Short lived
in the Copperstone Village Apartments, building A. Agent Craig said that Mr. Short’s
building was “directly across” from the building in which the Harrison sisters lived. The
dumpsters where the victim’s personal effects were found were located between these two
                                                7
buildings. Agent Craig said that he spoke with Mr. Short on October 20, 2010, and
obtained consent to search the apartment. During the search, Detective Nelson found a
CalTech-9 gun with a missing rear sight. The gun was sent to the TBI crime lab for
testing, and the gun was confirmed to be the gun that fired the cartridge found at the
victim’s residence.

      Agent Craig testified that he arrested Mr. Short for first degree murder. Mr. Short
told Agent Craig about cameras he had bought from Tavaigner Harrison, which included a
Pentax 35 millimeter camera. Police later recovered the cameras from Mr. Short’s
apartment and confirmed that the cameras were the victim’s.

        Agent Craig testified that, based on information from Joycean Harrison, he located
Montario Ostine, the Defendant’s brother. Agent Craig said that, at this time, Mr. Short
was in custody for a first degree murder charge, and Joycean Harrison was in custody on a
prostitution charge for having had sex with the victim for $50. Agent Craig explained
that, although Mr. Short was in custody, he still did not feel “completely comfortable” that
the evidence was consistent with Mr. Short’s involvement in the homicide, so he met with
Montario Ostine in the parking lot of Vanderbilt Hospital, Montario Ostine’s place of
employment, for a “quick interview.” After meeting with Montario Ostine, Agent Craig
received additional information indicating that Montario Ostine and the Defendant were
involved in these offenses. Agent Craig said that his investigation then began to focus on
the Ostine brothers. Agent Craig obtained a search warrant for Montario Ostine’s car, but
recovered nothing.

        Agent Craig testified that, in December 2010, he interviewed both Montario Ostine
and the Defendant and that both men denied any knowledge of the robbery and shooting.
On February 14, 2011, Agent Craig interviewed Tavaigner Harrison at the Williamson
County jail in the presence of her attorney. Tavaigner Harrison gave a full statement about
the offenses. Agent Craig said that he did not seek an arrest warrant for Montario Ostine
or the Defendant at this time because he first wanted to develop more physical evidence
against Montario Ostine and the Defendant. He said that, on March 14, 2011, he obtained
a second search warrant for Montario Ostine’s car. Agent Craig said that, at this time, he
also conducted a “follow-up interview” with Montario Ostine. Based on the information
learned during this interview, Agent Craig charged Montario Ostine with first degree
murder and obtained a warrant for the Defendant. Police officers arrested the Defendant
the following day, and he gave a confession to police.

        Agent Craig testified that Mr. Short remained in custody after the Defendant’s
arrest. Agent Craig explained that his investigation revealed that Mr. Short had provided
the weapon to Tavaigner Harrison and that she had transferred the weapon to the Ostine
brothers. Agent Craig said that Mr. Short pled guilty to facilitation of aggravated robbery
                                             8
and Tavaigner Harrison pled guilty to facilitation of first degree murder for their roles in
these offenses.

       Agent Craig testified that he obtained DNA samples from the Defendant, Montario
Ostine, Mr. Short, Tavaigner Harrison, and Joycean Harrison, which were submitted to the
TBI for DNA comparison. Agent Craig said that a partial palm print taken from one of the
latex gloves found in the dumpster was matched to Montario Ostine.

       Timothy Short testified that, on or about October 12, 2010, Tavaigner Harrison and
“two other guys,” Montario Ostine and the Defendant, came to his apartment. Tavaigner
Harrison asked to borrow one of Mr. Short’s pistols. Mr. Short said that he had four or
five pistols at the time. He retrieved one of his guns and gave it to Tavaigner Harrison,
who returned the gun to him the following day. Mr. Short said that Tavaigner Harrison
never indicated why she wanted to borrow the pistol. When Tavaigner Harrison returned
the pistol, Mr. Short bought “a couple of cameras” from her for “thirty dollars or
something.”

`      Mr. Short identified in court the CalTech-9 that he loaned to Tavaigner Harrison in
October 2010. Mr. Short denied any involvement in the murder of the victim. He said that
he had never been to Ashland City and did not know the victim. Mr. Short agreed that he
pled guilty to facilitation of aggravated robbery for giving Tavaigner Harrison the gun
used in these offenses. He was sentenced to four years, suspended to time served.

       On cross-examination, Mr. Short testified that he believed that Tavaigner Harrison
wanted the gun for protection. He stated that Tavaigner Harrison “passed” the gun to the
Ostine brothers. Mr. Short said that, when Tavaigner Harrison returned the gun to him, he
did not ask about what she had done with the gun.

       Tavaigner Harrison testified that in October 2010, she lived at Copperstone Village
Apartments with her sister, Joycean Harrison. Tavaigner Harrison said that she met the
victim through a friend. About her relationship to the victim, she stated, “we really just
acquainted (sic.) but had talked about having like a sugar-daddy-type relationship.”
Tavaigner Harrison agreed that she had been to the victim’s home in Ashland City. She
said that she was aware that her sister, Joycean Harrison, had also “gone out” with the
victim. She explained that relationship, saying “[The victim] came and got [Joycean
Harrison] one night and that was the end of it.”

       Tavaigner Harrison testified that, several days before the shooting, Montario Ostine
and the Defendant raised the idea of “getting a lick,” or robbing someone. Tavaigner
Harrison explained that Montario Ostine was her brother’s best friend and like a brother to
her. She said that she had more recently met the Defendant but that “he was cool.” When
                                             9
the idea of robbing someone was raised, Tavaigner Harrison suggested the victim because
he had told her he would be out of town on business. Taviagner Harrison said she went to
Mr. Short, a neighbor she had met when she moved into the apartment complex, to borrow
a gun. Tavaigner Harrison recalled that she told Mr. Short that her brothers, referring to
Montario Ostine and the Defendant, wanted to borrow a gun “to go and run up in this
man’s house while he wasn’t there.” Tavaigner Harrison explained that she told Mr. Short
that Montario Ostine and the Defendant were her brothers because she believed that, if he
knew they were her friends, he might not loan the gun.

        Tavaigner Harrison testified that, since the victim would not be at home, she
believed the purpose of the gun was to “make them be a little bit more bold.” She said that
she did not believe that the Ostine brothers would hurt any one. Tavaigner Harrison said
that at around 5:30 p.m. or 6:00 p.m. on October 12, 2010, Montario Ostine drove her and
the Defendant to the victim’s home. She initially had difficulty recalling where the victim
lived, and they drove past Ashland City. She instructed Montario Ostine to turn the car
around, and they returned, eventually finding the victim’s home. She said they drove by
the victim’s home, and she saw that he was home. She said “two young white women”
were also there. Montario Ostine drove past the house three or four times before driving
to a nearby post office where Tavaigner Harrison looked for a bathroom. When she
returned to the car, the Defendant stated that he was going to try and take a GPS that was
in a white truck parked next to them. The Defendant got out of the car and opened the
unlocked passenger door of the white truck and took the GPS, which was later sold to Mr.
Short.

        Tavaigner Harrison testified that they returned to the victim’s home “some time
after ten.” Montario Ostine parked a short distance from the victim’s home on Water
Street. She recalled that one of the brothers put a bandana on to cover his face and that the
other put on a “stocking cap that you can pull [ ] over your whole face.” The two men got
out of the car and walked to the victim’s house while Tavaigner Harrison waited in the car.
Tavaigner Harrison recalled that the two men were inside the victim’s house “a minute or
two” before she heard “like this pow.” Approximately a minute later, the two men came
running back to the car. Montario Ostine threw “a whole lot of stuff” in the back seat
where she was seated, and then he drove away. Tavaigner Harrison said that she looked in
the bag that Montario Ostine threw in the car, and she remembered seeing “a couple of
cameras” and a pistol. She said the pistol was not the one she had borrowed from Mr.
Short.

        Tavaigner Harrison testified that she told Montario Ostine and the Defendant that
she heard the gun go off and asked the Defendant if he had shot the victim. The
Defendant said, “yes.” When she asked why, the Defendant said he had told the victim to
“be still,” and the victim had “kept moving.” Tavaigner Harrison said that she asked the
                                             10
Defendant where he shot the victim, and the Defendant said he shot the victim in the back
of his head. On the drive back to Nashville, Montario Ostine stopped at a convenience
store. She said that she did not know that the Defendant and Montario Ostine had taken
the victim’s wallet until “[they] were pulling in the gates of [her] apartment.” Once inside
her apartment, they sorted through the victim’s belongings. The Defendant told her to cut
up the victim’s credit cards, and she did so. The Defendant also gave her Mr. Short’s gun,
and she returned it to Mr. Short the following day. Other than the items she sold to Mr.
Short, she was unaware of where or how the other stolen items were disposed of.

       Tavaigner Harrison testified that, on the night of the robbery and shooting, the
Defendant wore dark clothing. She said that Montario Ostine had a box of latex gloves.
While in the parking lot of the post office, she observed the two men put on latex gloves.
She said that “one of” the men also had a pair of black knit gloves.

        Tavaigner Harrison testified that after her sister, Joycean Harrison, was arrested in
connection with these crimes, she called Montario Ostine and told him about the arrest and
that she would not allow her sister to “suffer for what we did.” A short time later, the
Defendant called Tavaigner Harrison, and she related the same information to him. He
told her not “to say anything that if [she] said anything that somebody wasn’t going to
walk free.” She said that the Defendant was not referencing jail in this statement, and she
felt threatened.

       Tavaigner Harrison testified that, for her role in these crimes, she had been
convicted of facilitation to commit first degree murder and that she had received a fifteen-
year sentence.

        On cross-examination, Tavaigner Harrison confirmed that she had expected to
benefit from the proceeds of the robbery. She said that she could not recall what shoes the
Defendant wore the night of the robbery and shooting. She agreed that she told the police
in her statement that the Defendant wore “Timberline” boots but maintained that she could
not, at the time of the trial, recall the shoes he wore that night. Tavaigner Harrison said
that the night of the robbery she knew the victim was dead. She denied putting any of the
stolen items in the apartment complex dumpster. She testified that she told Mr. Short that
his gun had been used to shoot the victim when she returned the gun to him.

       Terry Arnie, a TBI special agent forensic scientist, testified as an expert in the field
of firearms identification. Agent Arnie examined a Caltech-9 semi-automatic pistol, the
cartridge found in the victim’s home and the bullet found in the victim’s kitchen sink.
Agent Arnie conducted a comparison test and determined that the cartridge case had been
fired from the Caltech-9 semi-automatic pistol. As to the bullet found in the victim’s
kitchen sink, Agent Arnie stated that:
                                              11
        It was a fragment and fairly, badly damaged.

               I could tell that it was the correct caliber. It had the same class
        characteristics, in that the land impressions were the same widths, but many
        manufacturers use that type of likening pattern.

               The individual characteristics were not plain enough for me to be
        able to make an identification.

       Agent Arnie testified that the police also submitted a rear gun sight for
examination. Based upon his examination, Agent Arnie stated that the rear sight found in
the victim’s home appeared to be consistent with a rear sight from a Caltech-9. Agent
Arnie confirmed that all Caltech-9 guns have a rear sight.

        Linda Littlejohn, a TBI forensic scientist, testified as an expert witness in the field
of forensic science. Agent Littlejohn compared a partial shoe print found on the wood
floor of the victim’s home with a pair of Air Jordan shoes. Agent Littlejohn stated that the
partial shoe print was consistent with the size, shape and tread design of the right Air
Jordan and, therefore, the print “could have been made” by the Air Jordan shoe. Due to
the lack of individual characters, however, she was unable to conduct a more conclusive
analysis.

       Jennifer Shipman, a TBI forensic scientist, testified as an expert witness in the field
of serology and DNA. Agent Shipman stated that a DNA profile was developed from
blood found on the slide, magazine release, and barrel of the gun associated with this case.
She said that the profile matched the DNA standard for the victim. Agent Shipman also
analyzed a pair of knit gloves on which she found the presence of blood. The DNA profile
from the blood was matched to the DNA standard for the victim. The inside of the knit
glove presented the presence of human DNA, and the Defendant could not be excluded as
the minor contributor of the profile. Agent Shipman confirmed that she did exclude
Montario Ostine, Tavaigner Harrison, Mr. Short, and Joycean Harrison as the minor
contributor of the profile found inside the knit glove.

        Agent Shipman testified that she analyzed a pair of shoes related to the case. DNA
material was found on the inside and the outside of the shoe. A partial profile was
obtained from the outside of the shoe that matched the victim’s DNA standard. The DNA
profile from the inside of the shoe was consistent with a mixture of genetic material from
at least two individuals, and the Defendant could not be excluded as a contributor to the
material.

       Jason Matlock, an Ashland City police department officer, testified that a cellular
                                              12
telephone was found near the crime scene at the corner of Water and Jefferson Streets.
Officer Matlock said that the police later determined that the cellular telephone belonged
to the victim’s daughter.

       Officer Matlock testified that he conducted an interview on March 17, 2011, with
the Defendant at the Ashland City Police Department. Deputy Chief Kenneth Ray was
also present during the interview. He said that he read the Defendant his rights before
video recording the interview. During the interview, the Defendant asked to make a
telephone call to a person he referred to as his “Mama,” but he later told Officer Matlock it
was his “Auntie.” Officer Matlock said that he allowed the Defendant to make the call to
his aunt, on speaker phone, during the interview. The audio recording of the interview and
telephone call were played for the jury.

       On the video recording of Officer Matlock’s interview with the Defendant, Officer
Matlock can be heard reading the Defendant his rights. He asked the Defendant if he is
willing to talk with the police and the Defendant said that he was. The Defendant signed
the waiver of his rights. Officer Matlock told the Defendant what the charges against him
were, and gave the Defendant an opportunity to tell the police his “side of the story.” The
Defendant denied committing the murder. He agreed that he had previously been through
Ashland City, but he could not say whether he was in Ashland City on the date at issue.
Officer Matlock told the Defendant that the proof showed that he was at the victim’s house
the night of the victim’s murder. Officer Matlock told the Defendant that Montario Ostine
and Tavaigner Harrison had both given full confessions. The Defendant was informed
that the death penalty was a potential sentence for the crimes and that his cooperation
would “make things look better for [him].”

        The Defendant asked the officer if he could make a telephone call to his aunt, and
the officer agreed. During the telephone call, the Defendant told his aunt that he was
going to tell the truth and go to jail. He asked her to take care of his “babies.” He told his
aunt that he was going to be in jail “for awhile,” possibly fifty-one years. He relayed to
her that the police had told him if he cooperated that his time would be shortened. He
stated that there were no promises. After speaking to his aunt, the Defendant immediately
confessed to killing the victim. He stated, “I done it. I done every bit of it. . . . I am the
trigger man. I did shoot that man.” He explained that he went into the house and “beat the
hell out of that man.” He said he was terrified that the victim was going to “get out” and
tell on him. He told the police that he thought it would all go away if he shot the victim,
but that it had not gone away. He expressed remorse for killing the victim and stated that
he wished he could take it back. He said Tavaigner Harrison was angry at the victim and
convinced the Defendant to go and rob him. The Defendant told the police officers that he
did not know about a sex tape involving Tavaigner Harrison’s sister until after the
incident. The Defendant stated that he participated in the robbery because he needed
                                             13
money.

       On the recording, the Defendant told the police that he gave the gun stolen from the
victim’s house, a .38 revolver, to a man “in the neighborhood.” He recounted that he,
Montario Ostine, and Tavaigner Harrison drove around in Montario Ostine’s car looking
for the victim’s house. When they found the victim’s house, they passed the house three
or four times, and there were “two white ladies” at the house. They waited at a nearby ball
park where Tavaigner Harrison asked him to steal a GPS from a pick-up truck.

        The Defendant told the police that, when the group returned to the victim’s house,
Montario Ostine parked on a side street. Montario Ostine and the Defendant entered the
victim’s home through the side door of the house and found the victim seated at an
“island” or “bar.” The Defendant announced that the victim was being robbed and ordered
him to the floor. The victim did not comply with the Defendant’s instructions to get on the
floor, so the Defendant struck the victim repeatedly and then dragged him into the dining
room. He told the victim to stay in the dining room and “let [his] brother do what he
needed to do.” Once again, the victim did not comply and kept moving. The Defendant
said he struck the victim three or four more times with the pistol on the back of the head.
When the victim tried to crawl toward the door, the Defendant told the victim if he did not
stop, the Defendant would shoot the victim. The victim jumped up, and the Defendant
shot him. He said Montario Ostine was “in the back” and had a bag with some “camera
stuff” in it. After killing the victim, the Defendant told Montario Ostine that they needed
to leave. On the recording, the Defendant told the police that Montario Ostine grabbed a
gun and a bag with some change and that the Defendant took the victim’s wallet as they
were leaving the house.

        The Defendant recounted the events following the robbery and shooting. He
recalled that the group stopped at a store on the drive back to Nashville. At Travaigner
Harrison’s apartment, he cleaned Mr. Short’s gun and gave Travaigner Harrison the gun to
return to Mr. Short. In the recording, he said that he and Montario Ostine both threw items
into the apartment complex dumpster. He stated that he threw his shoes and the victim’s
wallet into the dumpster and later burned his clothing. The Defendant told the officers that
there was $40.00 in the victim’s wallet, and it was split between “everyone involved.” He
said Travaigner Harrison had told them the victim would have five to six thousand dollars
at the house and many items of value. He told the police that he wore a blue bandana and
Montario wore a red bandana. The Defendant said that he wore black clothing and gloves
on the night of the robbery.

      In the video-recorded interview, the Defendant told police that he, Montario Ostine,
and Travaigner Harrison went to Mr. Short’s apartment to get the gun before the robbery.
He said that Mr. Short gave either Montario Ostine or Tavaigner Harrison the gun. The
                                            14
Defendant recalled that he did not take possession of the gun until they were in the car to
go to Ashland City. He said that Travaigner Harrison was unsure of the exact location of
the victim’s home and that they initially drove past Ashland City. Travaigner Harrison
realized they had gone too far, and they turned around and drove back to Ashland City.

      Officer Matlock testified that the evidence at the crime scene was consistent with
the Defendant’s statements about the crimes.

        Dr. Adele Lewis, the Deputy Chief Medical Examiner for Davidson County,
testified as an expert witness in the field of forensic pathology. Dr. Lewis stated that the
victim had four different lacerations due to blunt force trauma to his head. Dr. Lewis
identified a photograph of one of the lacerations on the back of the victim’s head and
opined that, based on his injuries, the victim was likely hit five times on the head. Dr.
Lewis noted that she found multiple injuries on the victim that were consistent with
defensive wounds. Dr. Lewis identified a picture of the victim’s right hand that depicted
some bruises and scrapes to the thumb and the “thumb side of the hand.” Dr. Lewis said
that the injuries to the victim’s hand were consistent with forceful contact with a gun sight
on a pistol. There was a gunshot entrance wound on the back of the victim’s head, and the
exit wound was over the victim’s right eye. Dr. Lewis explained that the victim had
“black-eyes,” which are caused by a skull fracture. Dr. Lewis testified that the cause of
death was blunt force injuries and a gunshot wound to the head.

      On cross-examination Dr. Lewis noted that the symmetrical wounds on the victim
were consistent with being hit with a pistol.

       The Defendant testified that he did not kill the victim and was not in Ashland City
on the night the victim was killed. The Defendant denied placing any items in a dumpster
at the apartment complex. The Defendant acknowledged his videotaped confession but
explained that he lied to the police to protect Montario Ostine. He said that, at the time of
the confession, he was concerned about a possible death sentence or life sentence for
himself and his brother.

       On cross-examination, the Defendant stated that on the night of these crimes he was
at his sister’s apartment complex until about 11:30 p.m. and then he went to “Sammy’s
house.”

      Based upon this evidence, the jury convicted the Defendant of first degree
premeditated murder, first degree felony murder, and aggravated robbery. The trial court
merged the murder convictions and imposed a life sentence and a concurrent sentence of
twelve years for the aggravated robbery conviction. It is from these judgments that the
Defendant now appeals.
                                             15
                                          II. Analysis

       The Defendant asserts that: (1) the evidence is insufficient to support his
convictions; (2) the trial court erred when it denied his motion to suppress his statements
to police as involuntary statements; and (3) the State engaged in prosecutorial misconduct
during closing argument.

                                   A. Motion to Suppress

       The Defendant asserts that the trial court erred when it denied his motion to
suppress his statements to the police. The Defendant contends that, because the statements
were involuntary and the result of police coercion, the trial court should have suppressed
the statements. The State responds that the trial court properly denied the Defendant’s
motion to suppress, finding that the Defendant’s statements were voluntarily made after he
was advised of the Miranda rights. We agree with the State.

       After hearing the evidence at the suppression hearing, the trial court made the
following findings:

                I don’t think in over 30 years of being in this business I’ve ever seen
        a more voluntary intelligent knowing waiver and statement made by a
        defendant in any criminal case, much less a murder case. There was
        nothing done by the officers to either threaten, intimidate, coerce, anything
        that would even nearly approach overbearing the will of the defendant in
        this case.

       Our standard of review for a trial court’s findings of fact and conclusions of law on
a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn. 1996).
Under this standard, “a trial court’s findings of fact in a suppression hearing will be upheld
unless the evidence preponderates otherwise.” Id. at 23. As is customary, “the prevailing
party in the trial court is afforded the ‘strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.’” State v.
Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864
(Tenn. 1998)). Nevertheless, this Court reviews de novo the trial court’s application of the
law to the facts, without according any presumption of correctness to those conclusions.
See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher, 989 S.W.2d 295,
299 (Tenn. 1999). The trial court, as the trier of fact, is able to assess the credibility of the
witnesses, determine the weight and value to be afforded the evidence, and resolve any
conflicts in the evidence. Odom, 928 S.W.2d at 23. In reviewing a trial court’s ruling on a
motion to suppress, an appellate court may consider the evidence presented both at the
suppression hearing and at the subsequent trial. State v. Henning, 975 S.W.2d 290, 299
                                               16
(Tenn. 1998).

       The Fifth Amendment to the United States Constitution and Article I, Section 9 of
the Tennessee Constitution protect a defendant from compelled self-incrimination.
Miranda v. Arizona bars the admission of any statements elicited from a defendant through
police initiated custodial interrogation unless the defendant, prior to making the statement,
was warned of certain constitutional rights and knowingly waived those rights. 384 U.S.
436, 444 (1966). These procedural safeguards require that police officers advise a
defendant of his or her right to remain silent and of his or her right to counsel before they
may initiate custodial interrogation. State v. Sawyer, 156 S.W.3d 531, 534 (Tenn.2005).
If the suspect indicates in any manner that he wishes to remain silent, custodial
interrogation must cease. State v. Huskey, 177 S.W.3d 868, 878 (Tenn. Crim. App. 2005).

       Our review of the recorded interview shows that the Defendant was issued Miranda
warnings. He confirmed that he knew and understood his rights and signed a waiver
indicating such. After the Defendant was informed of his rights, Officer Matlock asked
the Defendant if he was willing to speak with the police, and the Defendant responded that
he was. Officer Matlock informed the Defendant of the charges against him and that
Montario Ostine and Tavaigner Harrison had already confessed. The investigators
informed the Defendant that the murder charge he was facing was subject to a life
sentence or the death penalty. They told the Defendant that the district attorney
determined the appropriate charges and that the Defendant’s cooperation and honesty
would be conveyed to the district attorney. The Defendant asked to call his aunt and
Officer Matlock accommodated the request. During the telephone conversation, the
Defendant told his aunt that he might serve a lengthy sentence. He further stated that his
cooperation might shorten his sentences, but there were “no promises.” After ending the
telephone conversation with his aunt, the Defendant gave a full confession, consistent with
the evidence in the case, to the police. The Defendant was polite and courteous
throughout the interview and answered all questions asked.

       The evidence does not preponderate against the trial court’s finding that the
Defendant voluntarily gave his statement to police. Detective Matlock advised the
Defendant of his rights. The Defendant expressed his willingness to speak with police and
nothing in his statement or demeanor indicates otherwise. The investigators made no
threats nor did they act in an intimidating manner during the interview. When informing
the Defendant of the charges he faced, a possible punishment of the death penalty was
mentioned. The detectives’ mention of possible punishments for an offense alone,
however, is not sufficient to prove coercion in this case. See State v. Morgan, 825 S.W.2d
113, 116 (Tenn. Crim. App. 1991) (finding that the defendant had failed to show that his
statement was coerced when the investigators had discussed the death penalty with him).
Accordingly, we conclude that the trial court properly denied the Defendant’s motion to
                                             17
suppress his statements to the police. The Defendant is not entitled to relief as to this
issue.

                              B. Sufficiency of the Evidence

        The Defendant asserts that the evidence is insufficient to sustain his convictions for
first degree premeditated murder, first degree felony murder, and aggravated robbery.
Specifically, the Defendant contends that the evidence did not establish that he was in the
victim’s home on the night of the robbery and shooting. The State counters that sufficient
evidence was presented from which a reasonable juror could conclude that the Defendant
committed each of the crimes for which he was convicted. We agree with the State.

        When an accused challenges the sufficiency of the evidence, this Court’s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid,
91 S.W.3d 247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct
evidence, circumstantial evidence, or a combination of both direct and circumstantial
evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In
determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may
this Court substitute its inferences for those drawn by the trier of fact from the evidence.
State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859
(Tenn. 1956). “Questions concerning the credibility of the witnesses, the weight and value
of the evidence, as well as all factual issues raised by the evidence are resolved by the trier
of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); See also Liakas, 286 S.W.2d
at 859. “A guilty verdict by the jury, approved by the trial judge, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the theory of the State.”
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978) (quoting State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973)). The Tennessee Supreme Court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
                                              18
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate
view of the evidence contained in the record, as well as all reasonable inferences which
may be drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24
S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes
the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain
a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

                                  1. First Degree Murder

        In this case, the jury convicted the Defendant of first degree premeditated murder
and first degree felony murder. The trial court merged the two convictions; however, the
Defendant challenges both convictions on appeal. First degree premeditated murder is
defined as a “premeditated and intentional killing of another.” T.C.A. § 39-13-202(a)(1)
(2010). Premeditation refers to “an act done after the exercise of reflection and
judgment.” T.C.A. § 39-13-202(d) (2010). Whether the defendant premeditated the
killing is for the jury to decide, and the jury may look at the circumstances of the killing to
decide that issue. Bland, 958 S.W.2d at 660. The Tennessee Code states that, while “the
intent to kill must have been formed prior to the act itself,” that purpose need not “pre-
exist in the mind of the accused for any definite period of time” for a defendant to have
premeditated the killing. T.C.A. § 39-13-202(d) (2010).


        The following factors have been accepted as actions that demonstrate the existence
of premeditation: the use of a deadly weapon upon an unarmed victim, the particular
cruelty of the killing, declarations by the defendant of an intent to kill, evidence of
procurement of a weapon, preparations before the killing for concealment of the crime,
and calmness immediately after the killing. Bland, 958 S.W.2d at 660. In addition, a jury
may consider destruction or secretion of evidence of the murder and “the planning
activities by the appellant prior to the killing, the appellant’s prior relationship with the
victim, and the nature of the killing.” State v. Nichols, 24 S.W.3d 297, 302 (Tenn. 2000);
State v. Halake, 102 S.W.3d 661, 668 (Tenn. Crim. App. 2001) (citing State v. Gentry, 881
S.W.2d 1, 4-5 (Tenn. Crim. App. 1993)). Also, “[e]stablishment of a motive for the killing
is a factor from which the jury may infer premeditation.” State v. Leach, 148 S.W.3d 42,
54 (Tenn. 2004).


       Felony murder is “[a] killing of another committed in the perpetration of or attempt
to perpetrate any first degree murder, act of terrorism, arson, rape, robbery, burglary, theft,




                                              19
kidnapping, aggravated child abuse, aggravated child neglect, or aircraft piracy.” T.C.A. §
39-13-202(a)(2) (2010). In this case, the Defendant was convicted of first degree felony
murder in the perpetration of an aggravated robbery. The mental state required for this
conviction was that the Defendant possessed the intent to commit the aggravated robbery,
which was the underlying offense.


       The evidence, considered in the light most favorable to the State, proves that the
victim was at his home in Ashland City on the night of October 12, 2010. On or around
this same date, Travaigner Harrison, Montario Ostine, and the Defendant went to Mr.
Short’s apartment to procure a gun for the purpose of robbing the victim. Travaigner
Harrison knew the victim and suggested him to Montario Ostine and the Defendant as a
potential victim for the robbery. After procuring a gun from Mr. Short, the three drove to
Ashland City. Upon finding the victim’s home, they saw that the victim was at home and
that two women were also present. Montario Ostine drove to a nearby parking lot where
the group waited for the women to leave the victim’s house. While they waited, the
Defendant stole Mr. Leeper’s GPS from the truck parked next to them. When they
returned to the victim’s house, Montario Ostine parked his car on a nearby street and the
Defendant and Montario Ostine entered the victim’s house dressed in dark clothing and
gloves. The Defendant ordered the victim onto the floor. When the victim did not
comply, the Defendant repeatedly hit the victim and then dragged him into the dining
room. The Defendant instructed the victim to stay still. The victim continued to move and
the Defendant struck the victim an additional three or four times with the gun on the back
of the head leaving lacerations on the victim. When the victim attempted to crawl away,
the Defendant stated he would shoot the victim if he continued to move and then he shot
the victim in the back of the head and killed him. After killing the victim, the men took a
bag of the victim’s belongings and, as they exited, the Defendant took the victim’s wallet.
The group returned to Travaigner Harrison’s apartment where they sorted through the
stolen items, divided the proceeds of the robbery and then the Defendant threw his shoes
and the victim’s wallet into a dumpster.


       We conclude that there is sufficient evidence upon which the jury could conclude
that the Defendant committed first degree premeditated murder. The evidence showed
that, before driving to Ashland City, the Defendant procured a gun from Mr. Short. The
Defendant then entered the unarmed victim’s home with the gun and hit the victim
repeatedly. The Defendant told the victim that, if he moved, he would shoot him. When
the victim still continued to move, the Defendant shot the victim in the back of the head.
After returning to Nashville, the Defendant sorted through the stolen items and split the




                                            20
proceeds with Montario Ostine and Travaigner Harrison before disposing of his shoes and
the victim’s wallet in the dumpster at the apartment complex. This evidence supports the
jury’s finding that the Defendant intentionally and with premeditation killed the victim.


       Further, the evidence supports the jury’s finding that the Defendant participated in
an aggravated robbery that resulted in the victim’s death. The Defendant stated that he
needed money and agreed to participate in a robbery of the victim. He went with
Travaigner Harrison to procure a gun from Mr. Short that he later used to kill the victim.
Montario Ostine and the Defendant entered the victim’s house where the Defendant beat
the victim and held him at gunpoint while Montario Ostine went through the victim’s
belongings. When the victim continued to attempt to flee, the Defendant shot the victim in
the back of the head to prevent him from fleeing and implicating the Defendant in these
crimes. After killing the victim, the Defendant took the victim’s wallet and shared in the
proceeds of robbery.


        As to the Defendant’s specific contention that the State did not prove his presence
at the victim’s house on the night of the murder, we do not agree. The Defendant admitted
his presence at the victim’s house and gave a detailed account of the robbery and murder.
The Defendant’s account was consistent with the evidence at the crime scene and the
evidence gathered during the investigation of these crimes. Travaigner Harrison also gave
a statement, consistent with the Defendant’s admission to police, placing the Defendant at
the victim’s home.


       Accordingly, we conclude that the evidence is sufficient to support both the
convictions for first degree murder beyond a reasonable doubt. As such, the Defendant is
not entitled to relief on this issue.


                                 2. Aggravated Robbery


       A conviction for aggravated robbery, as relevant to this case, requires proof beyond
a reasonable doubt that the Defendant committed an “intentional or knowing theft of
property from the person of another by violence or putting the person in fear” and the
victim suffered serious bodily injury. T.C.A. §§ 39-13-401(a), -402(a)(2) (2010).




                                            21
       The evidence, considered in the light most favorable to the State, showed that the
Defendant rode with Montario Ostine and Travaigner Harrison to Ashland City to rob the
victim. The three obtained a gun from Mr. Short to use during the robbery. The
Defendant took the gun inside the victim’s home and announced that he and Montario
Ostine were robbing the victim and ordered the victim to the ground. When the victim did
not comply, the Defendant repeatedly hit the victim and then dragged him into the dining
room. The Defendant told the victim to stay still while Montario Ostine robbed the victim.
When the victim attempted to crawl, the Defendant threatened to shoot the victim if he
moved any further. The victim continued to move, and the Defendant shot him in the back
of the head, killing him. After killing the victim, the Defendant took the victim’s wallet
containing $40.00. The Defendant split the $40.00 with Montario Ostine and Travaigner
Harrison and then threw the victim’s wallet into a dumpster.


        Accordingly, we conclude that the evidence is sufficient to support the conviction
for aggravated robbery beyond a reasonable doubt. As such, the Defendant is not entitled
to relief on this issue


                               C. Prosecutorial Misconduct


        The Defendant contends that the prosecutor engaged in misconduct during closing
arguments. He asserts that the prosecutor made a comment about the Defendant’s race in
an effort to inflame the jury. The State counters that the Defendant has waived this issue
by failing to make a contemporaneous objection at trial. The State further contends that
the Defendant has failed to show that the prosecutor’s statement affected the outcome of
the trial.


        The Defendant failed to object at the trial to the prosecutor’s statement. Typically,
when a prosecutor’s statement is not the subject of a contemporaneous objection, the issue
is waived. Tenn. R. Crim. P. 33 and 36(a); see also State v. Thornton, 10 S .W.3d 229,
234 (Tenn. Crim. App. 1999); State v. Green, 947 S.W.2d 186, 188 (Tenn. Crim. App.
1997); State v. Little, 854 S.W.2d 643, 651 (Tenn. Crim. App. 1992) (stating that the
failure to object to the prosecutor’s alleged misconduct during closing argument waived
later complaint). The Defendant raised this issue in his motion for new trial, and the trial
court addressed the issue on its merits. Accordingly, we will also review the issue on its
merits.




                                             22
        In general, the scope of opening and closing arguments is subject to the trial court’s
discretion. Counsel for both the prosecution and the defense should be permitted wide
latitude in arguing their cases to the jury. State v. Cauthern, 967 S.W.2d 726, 737 (Tenn.
1998). Argument, however, must be temperate, “predicated on evidence introduced during
the trial,” and relevant to the issues being tried. State v. Keen, 926 S.W.2d 727, 736
(Tenn. 1994). Thus, the State must not engage in argument designed to inflame the jurors
and should restrict its comments to matters properly in evidence at trial. State v. Hall, 976
S.W.2d 121, 158 (Tenn. 1998).


      In State v. Goltz, this Court set out the following five recognized areas of
prosecutorial misconduct related to argument of counsel:


        1. It is unprofessional conduct for the prosecutor intentionally to misstate
        the evidence or mislead the jury as to the inferences it may draw.


        2. It is unprofessional conduct for the prosecutor to express his personal
        belief or opinion as to the truth or falsity of any testimony or evidence or
        the guilt of the defendant. See State v. Thornton, 10 S.W.3d 229, 235
        (Tenn. Crim. App. 1999); Lackey v. State, 578 S.W.2d 101, 107 (Tenn.
        Crim. App. 1978); Tenn. Code of Prof’l Responsibility DR 7-106(c)(4).


        3. The prosecutor should not use arguments calculated to inflame the
        passions or prejudices of the jury. See Cauthern, 967 S.W.2d at 737; State
        v. Stephenson, 878 S.W.2d 530, 541 (Tenn. 1994).


        4. The prosecutor should refrain from argument which would divert the jury
        from its duty to decide the case on the evidence, by injecting issues broader
        than the guilt or innocence of the accused under the controlling law, or by
        making predictions of the consequences of the jury’s verdict. See
        Cauthern, 967 S.W.2d at 737; State v. Keen, 926 S.W.2d 727, 736 (Tenn.
        1994).


        5. It is unprofessional conduct for a prosecutor to intentionally refer to or
        argue facts outside the record unless the facts are matters of common public




                                             23
         knowledge.


111 S.W.3d 1, 5 (Tenn. Crim. App. 2003).


       When a reviewing court finds improper argument, five factors should be considered
to determine whether a prosecutor’s improper conduct could have affected the verdict to
the “prejudice of the defendant.” State v. Philpott, 882 S.W.2d 394, 408 (Tenn. Crim.
App. 1994). The factors are: (1) the conduct complained of in light of the facts and
circumstances of the case; (2) the curative measures undertaken; (3) the intent of the
prosecutor in making the improper remarks; (4) the cumulative effect of the improper
conduct and any other errors in the record; and, (5) the relative strength or weakness of the
case. Id. (citing Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976)); see also
Goltz, 111 S.W.3d at 5.


      The Defendant specifically attacks the following statement made during closing
argument:


         “And [the victim] was in his home and he just wanted to live, folks. He just
         wanted to live. He just kept struggling to live. Sounds like he couldn’t
         trust the black guy from Nashville to let him live.”


The Defendant raised this issue in the motion for new trial, and the trial court found that
this statement was “uncalled for” and “never should have been made,” but concluded that
the statement did not affect the verdict. The trial court noted that the Defendant’s failure to
object during closing argument prevented the trial court from giving a curative instruction
to the jury.


       We agree with the trial court’s finding that the prosecutor’s statement about the
Defendant’s race was unnecessary and irrelevant. Any reference by the prosecutor to the
Defendant’s race was irrelevant and was therefore improper. We cannot, however,
conclude that the comment affected the verdict. The reference to the Defendant’s race was
isolated in the context of the entire closing argument, and the State’s case against the
Defendant was overwhelming. As the trial court noted, no curative measures were taken
because the Defendant lodged no objection. Based upon the strength of the evidence at




                                              24
trial, we cannot conclude that the prosecutor’s statement referencing the Defendant as “the
black guy from Nashville” affected the jury’s verdict.


      Accordingly, we conclude that the trial court did not err when it denied the
Defendant’s request for a new trial on the basis of prosecutorial misconduct. The
Defendant is not entitled to relief as to this issue.


                                     III. Conclusion


      In accordance with the aforementioned reasoning and authorities, we affirm the
judgments of the trial court.


                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                            25